Per Curiam : This is a bill filed by a tax-payer to enjoin the issuance of the same bonds, referred to in the case of Pettibone v. West Chicago Park Comrs. (ante, p. 304.) The bill was demurred to, the demurrer was sustained, and, the appellant electing, to stand by his bill, it was dismissed for want of equity. From such decree of dismissal the present appeal is taken. The same questions are involved in this case as were involved in the case of Pettibone v. West Chicago Park Comrs. supra, and the decision of the latter case governs and disposes of the questions involved in the present case. Judgment must be entered here, similar to that entered there. Accordingly, the decree of the superior court of Cook county is reversed, and the cause is remanded' to that, court for further proceedings in accordance with the views expressed in the case of Pettibone v. West Chicago Park Comrs. supra. Reversed and remanded.